Case 3:20-cv-00956-LAB-BGS Document 26 Filed 01/15/21 PageID.499 Page 1 of 1



  1
  2
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                     SOUTHERN DISTRICT OF CALIFORNIA
10    KAREN’S CUSTOM GROOMING,                  No. 3:20-CV-00956-LAB-BGS
      LLC, a California Limited Liability
11    Company, On Behalf of Itself and On
      Behalf of Similarly Situated               ORDER:
12    Businesses and Individuals,
13                                               1) GRANTING JOINT MOTION
                           Plaintiff,               TO DISMISS [Dkt. 25]; AND
14
                  vs.                            2) DENYING MOTION TO
15                                                  COMPEL ARBITRATION OR
      WELLS FARGO & COMPANY, a                      DISMISS AS MOOT [Dkt. 16]
16    Delaware corporation; WELLS
      FARGO BANK, NATIONAL
17    ASSOCIATION; and DOES 1-10,
18    Inclusive,
19                      Defendants.
20
21          The parties filed a joint motion to dismiss under Fed. R. Civ. P.
22    41(a)(1)(A)(ii). That Motion is GRANTED. Dkt. 25. This action is DISMISSED
23    WITHOUT PREJUDICE, with each party to bear its own costs and fees. The
24    pending motion to compel arbitration or dismiss is DENIED AS MOOT.
25    Dkt. 16. The Clerk is directed to close the case.
26          IT IS SO ORDERED.
27    Dated: January 15, 2021
                                           Hon. Larry Alan Burns
28                                         Chief United States District Judge

                                                                      20cv956-LAB-BGS
